Case 13-48768        Doc 34     Filed 12/31/18     Entered 12/31/18 11:00:25          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-48768
         Debra I France

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/23/2013.

         2) The plan was confirmed on 05/30/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/19/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,850.00.

         10) Amount of unsecured claims discharged without payment: $11,288.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-48768       Doc 34        Filed 12/31/18    Entered 12/31/18 11:00:25                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $73,712.39
        Less amount refunded to debtor                            $830.08

 NET RECEIPTS:                                                                                    $72,882.31


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $3,443.41
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $7,443.41

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F   Secured       13,307.00     13,306.63        13,306.63      13,306.63    1,307.64
 ECAST SETTLEMENT CORPORATION     Unsecured            NA       7,680.78         7,680.78      7,680.78         0.00
 ILLINOIS BELL TELEPHONE COMPAN   Unsecured            NA         127.83           127.83        127.83         0.00
 INTERNAL REVENUE SERVICE         Unsecured          91.37         91.37            91.37          91.37        0.00
 INTERNAL REVENUE SERVICE         Priority       4,316.16       4,316.16         4,316.16      4,316.16         0.00
 JP MORGAN CHASE BANK NA AUTO     Secured       19,946.00     19,087.14        19,087.14      19,087.14    1,956.04
 LVNV FUNDING                     Unsecured         386.00        429.16           429.16        429.16         0.00
 LVNV FUNDING                     Unsecured            NA       8,667.14         8,667.14      8,667.14         0.00
 ONEMAIN                          Unsecured            NA       4,202.43         4,202.43      4,202.43         0.00
 ONEMAIN                          Secured           200.00        200.00           200.00        200.00         0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         584.00        596.55           596.55        596.55         0.00
 PREMIER BANKCARD/CHARTER         Unsecured         254.00        296.92           296.92        296.92         0.00
 SANCTUARY OF LAKE VILLA          Unsecured      1,700.00       1,986.75         1,986.75      1,986.75         0.00
 STATE BANK OF THE LAKES          Unsecured         300.00           NA               NA            0.00        0.00
 TIMBER HILLS INVESTMENTS         Unsecured         750.00           NA               NA            0.00        0.00
 UNITED CASH LOANS                Unsecured         400.00           NA               NA            0.00        0.00
 UNITED COLLECTION BUREAU         Unsecured          30.00           NA               NA            0.00        0.00
 ENH MEDICAL GROUP                Unsecured         147.00           NA               NA            0.00        0.00
 FIRST MIDWEST BANK               Unsecured      4,000.00            NA               NA            0.00        0.00
 KOHLS                            Unsecured         431.00           NA               NA            0.00        0.00
 LINDENHURST ANIMAL HOSPITAL      Unsecured         590.00           NA               NA            0.00        0.00
 MAGNUM CASH ADVANCE              Unsecured      1,200.00            NA               NA            0.00        0.00
 MIDWAY EMERGENCY PHYSICIANS      Unsecured         486.00           NA               NA            0.00        0.00
 NATIONAL TITLE LOAN              Unsecured         362.00           NA               NA            0.00        0.00
 ONE CLICK CASH                   Unsecured         600.00           NA               NA            0.00        0.00
 ROUTE 66 FUNDING                 Unsecured         295.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-48768      Doc 34     Filed 12/31/18    Entered 12/31/18 11:00:25                Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim       Principal       Int.
 Name                            Class    Scheduled        Asserted      Allowed        Paid          Paid
 CASHNETUSA                   Unsecured      1,697.00              NA           NA            0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00         0.00           0.00        0.00
 VISTA MEDICAL CENTER         Unsecured      1,187.00         1,186.36     1,186.36      1,186.36         0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal               Interest
                                                          Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                $0.00                 $0.00
       Mortgage Arrearage                                 $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                       $32,393.77           $32,393.77             $3,263.68
       All Other Secured                                $200.00              $200.00                 $0.00
 TOTAL SECURED:                                      $32,593.77           $32,593.77             $3,263.68

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00              $0.00                 $0.00
        Domestic Support Ongoing                             $0.00              $0.00                 $0.00
        All Other Priority                               $4,316.16          $4,316.16                 $0.00
 TOTAL PRIORITY:                                         $4,316.16          $4,316.16                 $0.00

 GENERAL UNSECURED PAYMENTS:                         $25,265.29           $25,265.29                  $0.00


 Disbursements:

        Expenses of Administration                           $7,443.41
        Disbursements to Creditors                          $65,438.90

 TOTAL DISBURSEMENTS :                                                                      $72,882.31




UST Form 101-13-FR-S (9/1/2009)
Case 13-48768        Doc 34      Filed 12/31/18     Entered 12/31/18 11:00:25            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
